

Exhibit 10.1

LIPOSCIENCE, INC.
AMENDED AND RESTATED
NON-EMPLOYEE DIRECTOR
COMPENSATION POLICY
INTRODUCTION
This LipoScience, Inc. Amended and Restated Non-Employee Director Compensation
Policy (the “Policy”) is effective May 15, 2014.
Whereas, on May 24, 2012, the Board of Directors (the “Board”) of LipoScience,
Inc. (the “Company”) approved the original compensation policy (the “Policy”)
for non-employee directors of the Company, to be effective as of the date of the
initial underwritten public offering of the Company’s common stock (the “IPO”);
and,
Whereas, the Board wishes to make certain amendments to the Policy as set forth
below.
CASH COMPENSATION
Each non-employee director will receive the following cash compensation for
annual service on the Board and on a committee of the Board:
•
a $35,000 annual retainer for service as a Board member;

•an additional $10,000 annual retainer for service as Chairman of the Board;
•
an additional $7,500 annual retainer for service as Chairman of the Audit
Committee;

•
an additional $7,500 annual retainer for service as Chairman of the Compensation
Committee; and

•
an additional $3,750 annual retainer for service as Chairman of the Nominating
and Governance Committee.

The annual cash compensation amounts described above will be paid in equal
quarterly installments, in advance, on the first day of each calendar quarter in
which the service will be performed (and pro-rated for the calendar quarter in
which the IPO occurs). If a non-employee director joins the Board or becomes the
Chairman or a Chairman of a committee at a time other than effective as of the
first day of a calendar year, each annual retainer and fee described above will
be pro-rated based on days served in the applicable calendar year, with the
pro-rated amount paid for the first calendar quarter in which the non-employee
director provides the service, and regular full quarterly payments thereafter.
All annual fees are vested as of the last day of the applicable quarter.



1



--------------------------------------------------------------------------------



EQUITY COMPENSATION
Each non-employee director will be eligible to compensatory equity awards under
the Company’s 2012 Equity Incentive Plan (the “Plan”) as additional
consideration for service on the Board. All grants under this Policy will be
made automatically in accordance with the terms of this Policy and the Plan,
without the need for any additional corporate action by the Board or the
Compensation Committee of the Board. Vesting of all equity awards granted under
this Policy is subject to the non-employee director’s “Continuous Service” (as
defined in the Plan) from the date of grant through each applicable vesting
date. Each equity award granted under this Policy will be subject to the
Company’s standard form of Stock Option Agreement or Restricted Stock Unit
Agreement, as applicable, as most recently adopted by the Board for use under
this Policy.
All stock options granted under this Policy will be nonstatutory stock options,
with a maximum term of ten years from the date of grant and an exercise price
per share equal to 100% of the Fair Market Value (as defined in the Plan) of the
underlying common stock of the Company on the date of grant.
Valuation Rules. Except for equity awards granted in 2014, each kind of equity
award described below will be granted so that 75% of the value attributable to
the award will be in stock options, and 25% of the value will be in restricted
stock units. Value will be determined as follows:
•
For stock options, the number of shares subject to the stock option will be
equal to (i) 75% of applicable dollar value of the grant, (ii) divided by the
Fair Market Value, on the date of grant, of the common stock of the Company and
(iii) further divided by 50% (which percentage represents an assumed accounting
valuation of a stock option to acquire the Company’s common stock in the absence
of having a sufficient public company trading history to accurately calculate a
Black Scholes value).

•
For restricted stock units, the number of restricted stock units granted will be
equal to (i) 25% of the applicable dollar value of the grant, (ii) divided by
the Fair Market Value, on the date of grant, of the common stock of the Company.

Equity awards granted in 2014 will be granted so that 100% of the value
attributable to the award will be in restricted stock units. Value will be
determined as follows:
•
The number of restricted stock units granted will be equal to (i) 100% of the
applicable dollar value of the grant, (ii) divided by the Fair Market Value, on
the date of grant, of the common stock of the Company.

Initial Equity Award for New Non-Employee Directors. For each individual who
first becomes a non-employee director (and provided he or she was not, within
the year prior to becoming a non-employee director, serving as either an
employee-director or an executive officer of the Company), the Company will
automatically grant such director on the date that he or she is first elected or
appointed to the Board, stock options and restricted stock units (collectively,
the “Initial Equity Award”) with an aggregate value (determined under the
Valuation Rules) on the date of grant

2



--------------------------------------------------------------------------------



of $55,000. Each component of the Initial Equity Award will vest, subject to
continued service, in two equal annual installments on the first and second
anniversaries of the date of grant.
Annual Equity Award. Each year, on the date of the Annual Meeting, the Company
will automatically grant each continuing non-employee director who is re-elected
at such meeting or who is not up for re-election at such meeting but continues
to serve immediately following such meeting, and each non-employee director who
is elected for the first time at such meeting, stock options and restricted
stock units (collectively, the “Annual Equity Award”) with an aggregate value
(determined under the Valuation Rules) on the date of grant of $30,000. Each
component of the Annual Equity Award will vest, subject to continued service, in
four equal quarterly installments over the one-year period measured from the
date of grant (on the dates that are three, six, nine and twelve months after
the date of the Annual Meeting, with each such vesting date referred to as a
“Regular Quarterly Vesting Date”); provided, however, that in the case of a
Non-Continuing Director, if the next Annual Meeting occurs before the end of
such twelfth month and such Non-Continuing Director continues to serve as a
director immediately prior to such next Annual Meeting, then his or her Annual
Equity Award shall vest in full on the date of such next Annual Meeting. For
this purpose, a “Non-Continuing Director” shall be any non-employee director who
is up for re-election at the next Annual Meeting and is not re-elected, who does
not stand for re-election at the next Annual Meeting or who resigns effective as
of the next Annual Meeting.
Pro-Rated Annual Equity Award for New Non-Employee Directors. If an individual
first becomes a non-employee director other than at the Annual Meeting (and
provided he or she was not, within the year prior to becoming a non-employee
director, serving as either an employee-director or an executive officer of the
Company), in addition to an Initial Equity Award, the Company will automatically
grant such new non-employee director, on the date that he or she is first
elected or appointed to the Board, stock options and restricted stock units
(collectively, the “Pro-Rated Annual Equity Award”) with an aggregate value
(determined under the Valuation Rules) on the date of grant equal to $30,000,
reduced pro rata for each month prior to the date of grant that has elapsed
since the preceding Annual Meeting. Each component of the Annual Equity Award
will vest, subject to continued service, in installments on the remaining
Regular Quarterly Vesting Dates for that year (with the amount vesting on the
first Regular Quarterly Vesting Date to occur after the date of grant pro-rated
based on the number of days from the date of grant until such Regular Quarterly
Vesting Date).
Annual Equity Award for the Chairman of the Board. Each year, on the date of the
Annual Meeting, the Company will automatically grant the Chairman of the Board
stock options and restricted stock units (collectively, the “Annual Chairman
Equity Award”) with an aggregate value (determined under the Valuation Rules) on
the date of grant of $13,000. Each component of the Annual Chairman Equity Award
will vest, subject to continued service, in four equal quarterly installments
over the one-year period measured from the date of grant (on the dates that are
three, six, nine and twelve months after the date of the Annual Meeting);
provided, however, that in the event the Chairman is a Non-Continuing Director,
if the next Annual Meeting occurs before the end of such twelfth month and such
Non-Continuing Director continues to serve as a director immediately prior to
such next Annual Meeting, then his or her Annual Chairman Equity Award shall
vest in full on the date of such next Annual Meeting.

3



--------------------------------------------------------------------------------





Special Vesting Provisions. For each non-employee director who is in the
Continuous Service of the Company as a member of the Board as of immediately
prior to the closing of a “Change in Control” (as defined in the 2011 Plan), all
then-outstanding and unvested compensatory equity awards granted under this
Policy will become fully vested (and exercisable, if applicable) as of
immediately prior to the closing of such Change in Control.
Special Termination Provisions. Each stock option granted to a non-employee
director under this Policy will have a term of not more than ten years, with the
ordinary course expiration date being the day before the tenth anniversary of
the date of grant. On the termination of a director’s Continuous Service for any
reason other than Cause, he or she will have a post-termination exercise period
equal to the ordinary term of the option, subject to any earlier termination in
connection with a Corporate Transaction or a dissolution or liquidation event,
as provided in the Plan.



4

